OPINION — AG — ** CLAIM — TANKS — STORING — LIQUEFIED PETROLEUM ** NEITHER THE STATE FIRE MARSHALL NOR THE STATE TREASURER IS AUTHORIZED OR SHOULD ALLOW OR PAY THE CLAIM FOR REFUND PRESENTED UPON BEHALF OF LINDA AIR PRODUCTS COMPANY AND INVOLVED IN YOUR QUESTION. BECAUSE THE ATTORNEY THE COUNTY HAS REQUESTED A HEARING UPON THE MATTER BEFORE A FINAL DETERMINATION IS MADE — ALTHOUGH THE STATUTE DO 'NOT' PROVIDE FOR ANY SUCH HEARING — IT IS SUGGESTED THAT A COPY OF THIS OPINION BE FORWARDED. (REFUND, CLAIMS, SALES OF THE TANKS, COMMERCE CLAUSE, TAXES) CITE: 52 O.S. 438.7 [52-438.7], 68 O.S. 15.50 [68-15.50] [68-15.50], 68 O.S. 206 [68-206] (JAMES C. HARKIN)